DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/515,048, filed 07/18/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a continuation of the above-mentioned application.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/679,794, filed on 08/17/2017.

Claim Objections
Claims 1, 7 and 13-15 are objected to because of the following informalities:  the group of claim limitations in each of the independent claims are unnecessarily capitalized.   

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 recites the limitation "Circuitry configured to Communicate with a base station via a plurality of component carriers with carrier aggregation, each component carrier corresponding to a cell in a plurality of cells, a first cell among the plurality of the cells providing non access stratum (NAS) mobility information to the user equipment and other cells among the plurality of the cells providing uplink and/or downlink resources to the user equipment" in lines 3-7.  This limitation appears to be a run-on sentence and makes it hard to distinguish the intention of this limitation and therefore, renders the claim to be indefinite.  Applicant is advised to break down the limitations and/or revise in proper manner to avoid the use of run-on sentence.
Dependent claims 2-6 are rejected by virtue of their dependency to independent claim 1.

Independent claim 7 recites the limitation " Circuitry, configured to Communicate with a user equipment via a plurality of component carriers with carrier aggregation, each component carrier corresponding to a cell in a plurality of cells, a first cell among the plurality of the cells providing non access stratum (NAS) mobility information to the user equipment and other cells among the plurality of the cells providing uplink and/or downlink resources to the user equipment" in lines 3-7.  This limitation appears to be a run-on sentence and makes it hard to distinguish the intention of this limitation and therefore, renders the claim to be indefinite.  Applicant is advised to break down the limitations and/or revise in proper manner to avoid the use of run-on sentence.
Dependent claims 8-12 are rejected by virtue of their dependency to independent claim 1.

Independent claim 13 recites the limitation " Communicating with a base station via a plurality of component carriers with carrier aggregation, each component carrier corresponding to a cell in a plurality of cells, a first cell among the plurality of the cells providing non access stratum (NAS) mobility information to the user equipment and other cells among the plurality of the cells providing uplink and/or downlink resources to the user equipment" in lines 2-6.  This limitation appears to be a run-on sentence and makes it hard to distinguish the intention of this limitation and therefore, renders the claim to be indefinite.  Applicant is advised to break down the limitations and/or revise in proper manner to avoid the use of run-on sentence.

Independent claim 14 recites the limitation " Communicating with a user equipment via a plurality of component carriers with carrier aggregation, each component carrier corresponding to a cell in a plurality of cells, a first cell among the plurality of the cells providing non access stratum (NAS) mobility information to the user equipment and other cells among the plurality of the cells providing uplink and/or downlink resources to the user equipment" in lines 2-6.  This limitation appears to be a run-on sentence and makes it hard to distinguish the intention of this limitation and therefore, renders the claim to be indefinite.  Applicant is advised to break down the limitations and/or revise in proper manner to avoid the use of run-on sentence.

Independent claim 15 recites the limitation " the base station communicates with the user equipment via a plurality of component carriers with carrier aggregation, each component carrier corresponding to a cell in a plurality of cells, a first cell among the plurality of the cells providing non access stratum (NAS) mobility information to the user equipment and other cells among the plurality of the cells providing uplink and/or downlink resources to the user equipment" in lines 2-6.  This limitation appears to be a run-on sentence and makes it hard to distinguish the intention of this limitation and therefore, renders the claim to be indefinite.  Applicant is advised to break down the limitations and/or revise in proper manner to avoid the use of run-on sentence.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fong et al. (US 2013/0010619; hereinafter Fong) in view of Bala et al. (US 2010/0227569; hereinafter Bala).

Regarding claim 1, Fong shows an electronic device at user equipment side (Figures 2-3; noted UE performing in part the method shown in Figure 4.), comprising 
Circuitry (Figure 10; Par. 0103; noted circuitry included in UE.) configured to Communicate with a base station via a plurality of component carriers with carrier aggregation (Figures 2-3; Par. 0041-0042, 0045, 0051; noted UE communicates with a base station via a plurality of component carriers (CC) using carrier aggregation.), each component carrier corresponding to a cell in a plurality of cells (Figures 2-3; Par. 0041-0042, 0045; noted CCs correspond to cells.), a first cell among the plurality of the cells providing mobility information to the user equipment and other cells among the plurality of the cells providing uplink and/or downlink resources to the user equipment (Figure 4; Par. 0104-0106; noted when a CC is first assigned to the UE, detailed information of the CC is also signaled to the UE via dedicated signaling carried on one or multiple CCs in the Active CC set of the UE.); and 
Receive, when there is a change in system information of a second cell activated for the user equipment, first information which comprises updated system information of the second cell via a dedicated signaling through the first cell (Figure 4; Par. 0068-0071, 0087-0088, 0104-0108; noted when there is a system information (SI) change/update, the UE receives the SI change notification of a non-anchor CC on the anchor CC.  Dedicated RRC signaling used to notify the SI change/update.), 
wherein the electronic device needs not listen to the second cell for broadcast system information (Par. 0069; noted if a non-anchor CC is not a PDCCH monitoring CC, the UE can be notified of the changes in the content of system information (i.e., in some embodiments, referring to MIB and/or SIB2) for the non-anchor carrier through the paging messages sent on the anchor CC from the base station.).
Fong shows all of the elements including providing mobility information, as discussed above.  Fong does not specifically show non access stratum (NAS) mobility information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Bala.  Specifically, Bala shows non access stratum (NAS) mobility information (Par. 0145; noted the network may direct the WTRU to another anchor carrier from the current component carrier using some kind of redirection in message 4 of the random access procedure or possibly as part of the Non-Access Stratum (NAS) messages.).
In view of the above, having the system of Fong, then given the well-established teaching of Bala, it would have been obvious at the time the invention was made to modify the system of Fong as taught by Bala, in order to provide motivation for an efficient control channel signaling and acquisition in wireless communications that supports carrier aggregation (Par. 0007 of Bala).
Regarding claim 2, modified Fong shows wherein the circuitry is configured to receive, via the dedicated signaling, second information which indicates the second cell that is involved in the change of the system information (Fong: Tables 2-3; Par. 0106; noted if UL CC is assigned the paired DL CC frequency is also provided; 3) SIB2 related information for radio resource configuration which can change dynamically; 4) an indication of whether the CC is a Type A or Type B CC; 5) an indication of whether the CC is a PDCCH monitoring CC; 6) if the CC is a Type B CC, scheduling information for the SI of the CC; 7) a listing of paging occasions on the CC that includes the SI change indication; 8) a physical CC index and the mapped logical CC index of this CC; 9) if the CC is a Type B CC, the virtual PCI of the CC; and 10) Cell Radio Network Temporary Identifier (C-RNTI) for the UE on this CC, if applicable.).
Regarding claim 3, modified Fong shows wherein the circuitry is configured to receive, via the dedicated signaling, third information which indicates updated part of the system information of the second cell (Fong: Tables 2-3; Par. 0106; noted if UL CC is assigned the paired DL CC frequency is also provided; 3) SIB2 related information for radio resource configuration which can change dynamically; 4) an indication of whether the CC is a Type A or Type B CC; 5) an indication of whether the CC is a PDCCH monitoring CC; 6) if the CC is a Type B CC, scheduling information for the SI of the CC; 7) a listing of paging occasions on the CC that includes the SI change indication; 8) a physical CC index and the mapped logical CC index of this CC; 9) if the CC is a Type B CC, the virtual PCI of the CC; and 10) Cell Radio Network Temporary Identifier (C-RNTI) for the UE on this CC, if applicable.).
Regarding claim 4, modified Fong shows wherein the circuitry is configured to use default information and updated part of the system information of the second cell for communication with the base station (Fong: Par. 0101; noted when a UE initially enters an RRC_CONNECTED state, the UE is generally assigned a single Type A CC. The CC upon which the UE performs initial access may be the first assigned CC of the UE to carry UP traffic and RRC traffic. By default, the CC becomes the anchor CC of the UE. The base station may re-assign other Type A CCs to the UE as the anchor CC after the UE enters the RRC_CONNECTED state. Additional CCs may then be assigned to the UE by the base station. The set of CCs assigned to the UE can be classified into the Candidate CC Set and the Active CC Set.).
Regarding claim 5, modified Fong shows wherein the circuitry is configured to receive radio resource control reconfiguration message as the dedicated signaling (Fong: Par. 0106; noted dedicated RRC signaling used to notify the SI change/update.).
Regarding claim 6, modified Fong shows wherein the electronic device is implemented as the user equipment (Fong: Figures 2-4; noted UE.).
Regarding claim 7, Fong shows an electronic device at base station side (Figures 2-3 shows a base station performing in part the method of Figure 4.), comprising 
Circuitry(Figure 10; Par. 0103; noted circuitry included in the base station.), configured to Communicate with a user equipment via a plurality of component carriers with carrier aggregation (Figures 2-3; Par. 0041-0042, 0045, 0051; noted UE communicates with a base station via a plurality of component carriers (CC) using carrier aggregation.), each component carrier corresponding to a cell in a plurality of cells (Figures 2-3; Par. 0041-0042, 0045; noted CCs correspond to cells.), a first cell among the plurality of the cells providing mobility information to the user equipment and other cells among the plurality of the cells providing uplink and/or downlink resources to the user equipment (Figure 4; Par. 0104-0106; noted when a CC is first assigned to the UE, detailed information of the CC is also signaled to the UE via dedicated signaling carried on one or multiple CCs in the Active CC set of the UE.); 
Generate, when there is a change in system information of a second cell activated for the user equipment, first information which comprises updated system information of the second cell (Figure 4; Par. 0068-0071, 0087-0088, 0104-0108; noted when there is a system information (SI) change/update, the base station generates and transmits the SI change notification of a non-anchor CC on the anchor CC.  Dedicated RRC signaling used to notify the SI change/update.); and 
Transmit the first information to the user equipment via a dedicated signaling through the first cell (Figure 4; Par. 0068-0071, 0087-0088, 0104-0108; noted dedicated RRC signaling used to notify the SI change/update.).
Fong shows all of the elements including providing mobility information, as discussed above.  Fong does not specifically show non access stratum (NAS) mobility information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Bala.  Specifically, Bala shows non access stratum (NAS) mobility information (Par. 0145; noted the network may direct the WTRU to another anchor carrier from the current component carrier using some kind of redirection in message 4 of the random access procedure or possibly as part of the Non-Access Stratum (NAS) messages.).
In view of the above, having the system of Fong, then given the well-established teaching of Bala, it would have been obvious at the time the invention was made to modify the system of Fong as taught by Bala, in order to provide motivation for an efficient control channel signaling and acquisition in wireless communications that supports carrier aggregation (Par. 0007 of Bala).
	Regarding claims 8, 9, 10 and 11, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 4 and 5, respectively.
Regarding claim 12, modified Fong shows wherein the electronic device is implemented as the base station (Fong: Figures 2-4; noted base station.).
Regarding claim 13, Fong shows a method for user equipment (Figures 2-3; noted UE performing in part the method shown in Figure 4.), comprising 
Communicating with a base station via a plurality of component carriers with carrier aggregation (Figures 2-3; Par. 0041-0042, 0045, 0051; noted UE communicates with a base station via a plurality of component carriers (CC) using carrier aggregation.), each component carrier corresponding to a cell in a plurality of cells (Figures 2-3; Par. 0041-0042, 0045; noted CCs correspond to cells.), a first cell among the plurality of the cells providing mobility information to the user equipment and other cells among the plurality of the cells providing uplink and/or downlink resources to the user equipment (Figure 4; Par. 0104-0106; noted when a CC is first assigned to the UE, detailed information of the CC is also signaled to the UE via dedicated signaling carried on one or multiple CCs in the Active CC set of the UE.); and 
Receiving, when there is a change in system information of a second cell activated for the user equipment, first information which comprises updated system information of the second cell via a dedicated signaling through the first cell (Figure 4; Par. 0068-0071, 0087-0088, 0104-0108; noted when there is a system information (SI) change/update, the UE receives the SI change notification of a non-anchor CC on the anchor CC.  Dedicated RRC signaling used to notify the SI change/update.), 
wherein the user equipment needs not listen to the second cell for broadcast system information (Par. 0069; noted if a non-anchor CC is not a PDCCH monitoring CC, the UE can be notified of the changes in the content of system information (i.e., in some embodiments, referring to MIB and/or SIB2) for the non-anchor carrier through the paging messages sent on the anchor CC from the base station.).
Fong shows all of the elements including providing mobility information, as discussed above.  Fong does not specifically show non access stratum (NAS) mobility information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Bala.  Specifically, Bala shows non access stratum (NAS) mobility information (Par. 0145; noted the network may direct the WTRU to another anchor carrier from the current component carrier using some kind of redirection in message 4 of the random access procedure or possibly as part of the Non-Access Stratum (NAS) messages.).
In view of the above, having the system of Fong, then given the well-established teaching of Bala, it would have been obvious at the time the invention was made to modify the system of Fong as taught by Bala, in order to provide motivation for an efficient control channel signaling and acquisition in wireless communications that supports carrier aggregation (Par. 0007 of Bala).
Regarding claim 14, Fong shows a method for base station, comprising: 
Communicating with a user equipment via a plurality of component carriers with carrier aggregation (Figures 2-3; Par. 0041-0042, 0045, 0051; noted UE communicates with a base station via a plurality of component carriers (CC) using carrier aggregation.), each component carrier corresponding to a cell in a plurality of cells (Figures 2-3; Par. 0041-0042, 0045; noted CCs correspond to cells.), a first cell among the plurality of the cells providing mobility information to the user equipment and other cells among the plurality of the cells providing uplink and/or downlink resources to the user equipment (Figure 4; Par. 0104-0106; noted when a CC is first assigned to the UE, detailed information of the CC is also signaled to the UE via dedicated signaling carried on one or multiple CCs in the Active CC set of the UE.); 
Generating, when there is a change in system information of a second cell activated for the user equipment, first information which comprises updated system information of the second cell (Figure 4; Par. 0068-0071, 0087-0088, 0104-0108; noted when there is a system information (SI) change/update, the base station generates and transmits the SI change notification of a non-anchor CC on the anchor CC.  Dedicated RRC signaling used to notify the SI change/update.); and
Transmitting the first information to the user equipment via dedicated signaling through the first cell (Figure 4; Par. 0068-0071, 0087-0088, 0104-0108; noted dedicated RRC signaling used to notify the SI change/update.).
Fong shows all of the elements including providing mobility information, as discussed above.  Fong does not specifically show non access stratum (NAS) mobility information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Bala.  Specifically, Bala shows non access stratum (NAS) mobility information (Par. 0145; noted the network may direct the WTRU to another anchor carrier from the current component carrier using some kind of redirection in message 4 of the random access procedure or possibly as part of the Non-Access Stratum (NAS) messages.).
In view of the above, having the system of Fong, then given the well-established teaching of Bala, it would have been obvious at the time the invention was made to modify the system of Fong as taught by Bala, in order to provide motivation for an efficient control channel signaling and acquisition in wireless communications that supports carrier aggregation (Par. 0007 of Bala).
Regarding claim 15, Fong shows a communication system (Figures 2-3 shows a wireless communication system), comprising 
a base station and a user equipment (Figures 2-3; noted base station and UE.), 
wherein the base station communicates with the user equipment via a plurality of component carriers with carrier aggregation (Figures 2-3; Par. 0041-0042, 0045, 0051; noted UE communicates with a base station via a plurality of component carriers (CC) using carrier aggregation.), each component carrier corresponding to a cell in a plurality of cells (Figures 2-3; Par. 0041-0042, 0045; noted CCs correspond to cells.), a first cell among the plurality of the cells providing mobility information to the user equipment and other cells among the plurality of the cells providing uplink and/or downlink resources to the user equipment (Figure 4; Par. 0104-0106; noted when a CC is first assigned to the UE, detailed information of the CC is also signaled to the UE via dedicated signaling carried on one or multiple CCs in the Active CC set of the UE.); 
the base station generates, when there is a change in system information of a second cell activated for the user equipment, first information which comprises updated system information of the second cell (Figure 4; Par. 0068-0071, 0087-0088, 0104-0108; noted when there is a system information (SI) change/update, the base station generates and transmits the SI change notification of a non-anchor CC on the anchor CC.  Dedicated RRC signaling used to notify the SI change/update.); 
the base station transmits the first information to the user equipment via a dedicated signaling through the first cell; and the user equipment received the first information from the dedicated signaling through the first cell (Figure 4; Par. 0068-0071, 0087-0088, 0104-0108; noted dedicated RRC signaling transmitted by the base station to notify the SI change/update to the UE.), 
wherein the user equipment needs not listen to the second cell for broadcast system information (Par. 0069; noted if a non-anchor CC is not a PDCCH monitoring CC, the UE can be notified of the changes in the content of system information (i.e., in some embodiments, referring to MIB and/or SIB2) for the non-anchor carrier through the paging messages sent on the anchor CC from the base station.).
Fong shows all of the elements including providing mobility information, as discussed above.  Fong does not specifically show non access stratum (NAS) mobility information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Bala.  Specifically, Bala shows non access stratum (NAS) mobility information (Par. 0145; noted the network may direct the WTRU to another anchor carrier from the current component carrier using some kind of redirection in message 4 of the random access procedure or possibly as part of the Non-Access Stratum (NAS) messages.).
In view of the above, having the system of Fong, then given the well-established teaching of Bala, it would have been obvious at the time the invention was made to modify the system of Fong as taught by Bala, in order to provide motivation for an efficient control channel signaling and acquisition in wireless communications that supports carrier aggregation (Par. 0007 of Bala).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9277470 B2 - directed to wireless communications systems and, more particularly, to methods and apparatus for improving communication at the cell and/or sector boundaries of a multiple carrier spread spectrum system, by creating and utilizing carrier diversity.
US 20140293915 A1 – related to random access in multicarrier wireless communications.
US 20120115468 A1 - relates to a method and arrangement in a telecommunication system, in particular to a technique for receiving and/or transmitting data on one or more component carriers in an evolved Universal Terrestrial Radio Access Network or similar telecommunication system.
US 20110021154 A1 - monitoring for a radio link failure in a long term evolution-advanced (LTE-A) system operated with carrier aggregation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413